DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.
Drawings
The objection to drawings submitted 05/03/2019 persists.  The drawings filed 5/3/19 include new matter.  Applicants specification provides support for language describing the embodiments of Figures 31-34 which includes angled sidewalls ((34, 16) and [0048]) and opposing parallel sidewalls. However, the specific configuration shown in newly presented Figs 35-35 is not fully supported. Figs. 35-36 depict a solid implant base member with only straight, non-tapered parallel opposing sidewalls and end walls extending to a flat lower surface; and wherein the flat lower surface is formed without an opening therethrough, which is not described or illustrated in the original Specification of Figures. 
Priority
120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No.61/949,908, 14/642,565, and 15/640,351 all fail to provide adequate support or for one or more claims of this application (Claims filed 10/02/2020: Claim 1 recites “at its lowermost portion defining a flat lower surface that directly contacts a lowermost portion of the opening in the patient's jawbone, the lower base wall formed without an opening therethrough and having substantially parallel side walls extending up from the flat lower surface” which is not supported by prior-filed Applications 61/949,908, 14/642,565, and 15/640,351). Therefore, the effective filing date of the examined claims is 02/26/2018.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The Claim 1 limitation “that directly contacts a lowermost portion of the opening in the patient’s jawbone” positively claims structure of a human jawbone.  The limitation could be functionally recited to overcome the 101 rejection (e.g. “configured to directly contact a lowermost portion of the opening in the patient’s jawbone”).
The Claim 7 limitation “is secured in place with respect to a patient's jawbone via press fitting” positively claims structure of a human jawbone. The limitation could be functionally recited to overcome the 101 rejection (e.g. “securable in place with respect to a patient's jawbone via press fitting”).
The Claim 8 limitation “is secured in place with respect to a patient's jawbone via bone glue or bone cement” positively claims structure of a human jawbone. The limitation could be functionally recited to overcome the 101 rejection (e.g. “securable in place with respect to a patient's jawbone via bone glue or bone cement”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GAZELAKIS et al. (US 2018/0140389 A1).
Regarding Claim 1, Gazelakis discloses a dental implant assembly (Fig. 13), comprising: 
a base member (20) adapted for placement into an opening in a patient’s jawbone (Abstract), wherein the base member (20) comprises a cavity (34, Fig. 5F) configured to receive an abutment member (50, Fig 13), internal screw threads (42), and an eccentric or otherwise non-circular external surface cross-section (Fig 5E-1),
wherein the base member comprises a lower base wall at its lowermost portion defining a flat lower surface (22, Fig 5E-2) that directly contacts a lowermost portion of the opening in the patient’s jawbone, the lower base wall formed without an opening therethrough (22) and substantially parallel side walls (24, 26, 28, 30, Figs 5C-1, 5C-2, and 5C-3) extending up from the lower base wall; and; 
an abutment member (50) adapted for placement into the cavity of the base member (20), wherein the abutment member includes an central channel (Fig. 7B) that extends through at least a portion of the abutment member, wherein a lower portion of the abutment is shaped to correspond to the cavity shape of the base member (54, Fig. 7A and 5F); and 
a fastener (62) adapted for insertion into the central channel of the abutment member, wherein the fastener comprises lower threads (64) configured to engage the internal screw threads of the base member (Fig. 13).
Regarding Claim 2, the base member is basket-shaped and non-circular or eccentric in cross-section (20, Fig. 5F) and the cavity has a polygonal, soft polygonal shape, or oval shape (34, 44, 46, Fig 5F).
Regarding Claims 4-6, the abutment member/insert is shaped to cooperate with the cavity of the base member (58, 60, Fig. 7A) and wherein an upper portion of the abutment comprises an eccentric, non-circular shape (58, 60, Fig 7A and 7B and [0077]); a head portion of the fastener includes a keyed-aperture and a plurality of torque-bearing surfaces (interior surfaces of head (62), Fig 13); and the base member comprises a thickened base wall (see annotated Fig 13 below).

    PNG
    media_image1.png
    441
    501
    media_image1.png
    Greyscale

Regarding Claims 7-8, the base member is securable in place with respect to a patient's jawbone via press fitting ([0086]); and the base member is securable in place with respect to a patient's jawbone via bone glue or bone cement ([0085]-[0086]: the base member is sized and configured for placement onto and to be permanently fixed directly to the patient’s jawbone morphology and is therefore capable of being secured directly to jawbone with bone cement or bone glue).
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references as cited in the presented claim language. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN R SPARKS/           Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772